  Case 19-23840         Doc 17     Filed 05/31/19 Entered 05/31/19 21:12:40                Desc Main
                                     Document     Page 1 of 4




Kenneth L. Cannon II (3705) (kcannon@djplaw.com)
Penrod W. Keith (4860) (pkeith@djplaw.com)
DURHAM JONES & PINEGAR, P.C.
111 South Main Street, Suite 2400
P O Box 4050
Salt Lake City, UT 84110-4050
Telephone: (801) 415-3000
Fax: (801) 415-3500

Proposed Attorneys for Debtor and Debtor in Possession

                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


In re:                                                           Bankruptcy Case No. 19-23840

NOAH CORPORATION, 1 a Utah corporation,                                   Chapter 11

         Debtor and Debtor in Possession.
                                                                Honorable R. Kimball Mosier
Tax ID Number: XX-XXXXXXX


    DECLARATION OF MARK HASHIMOTO PURSUANT TO 11 U.S.C. § 329(a)
     AND FED. R. BANKR. P. 2014(a) AND 2016(a) IN SUPPORT OF DEBTOR’S
APPLICATION PURSUANT TO SECTION 327(a) OF THE BANKRUPTCY CODE FOR
 ENTRY OF AN ORDER AUTHORIZING THE DEBTOR TO RETAIN AND EMPLOY
      HIM AS CHIEF RESTRUCTURING OFFICER IN CHAPTER 11 CASE



    1
     The following limited liability companies were formerly subsidiaries of Noah Corporation but have been
merged into Noah Corporation: Noah Operations Albuquerque NM, LLC; Noah Operations Auburn Hills MI, LLC;
Noah Operations Bedford NH, LLC; Noah Operations Blue Ash OH, LLC; Noah Operations Charlotte NC, LLC;
Noah Operations Chesapeake VA, LLC; Noah Operations Cranberry PA, LLC; Noah Operations Des Moines IA,
LLC; Noah Operations Dickinson TX, LLC; Noah Operations Fairview TX, LLC; Noah Operations Fossil Creek
TX, LLC; Noah Operations Greenville SC, LLC; Noah Operations High Point NC, LLC; Noah Operations Hoover
AL, LLC; Noah Operations Irving TX, LLC; Noah Operations Katy TX, LLC; Noah Operations Kingston TN, LLC;
Noah Operations Lake Mary FL, LLC; Noah Operations Lincolnshire IL, LLC; Noah Operations Little Rock AR,
LLC; Noah Operations Louisville KY, LLC; Noah Operations Madison WI, LLC; Noah Operations Memphis TN,
LLC; Noah Operations Mentor OH, LLC; Noah Operations Morrisville NC, LLC; Noah Operations Naperville IL,
LLC; Noah Operations New Albany OH, LLC; Noah Operations Oklahoma City OK, LLC; Noah Operations
Omaha NE, LLC; Noah Operations Overland Park KS, LLC; Noah Operations Plano TX, LLC; Noah Operations
San Antonio TX, LLC; Noah Operations South Jordan UT, LLC; Noah Operations Southpointe PA, LLC; Noah
Operations Tulsa OK, LLC; Noah Operations Utah Valley UT, LLC; Noah Operations Westminster CO, LLC; and
Noah Operations Wichita KS, LLC.


SLC_4302925.2
  Case 19-23840         Doc 17       Filed 05/31/19 Entered 05/31/19 21:12:40         Desc Main
                                       Document     Page 2 of 4




        The undersigned, Mark Hashimoto, hereby declares as follows:

        1.       I am certified public accountant and certified fraud examiner. To the best of my

knowledge based upon the inquiries described below, the following statements are true.

        2.       Representation of the Debtor and Chapter 11 Petition. Just prior to the filing of

the chapter 11 petition by Noah Corporation (the “Debtor”), the Debtor requested and received a

signed employment contract from me setting forth the scope and nature of my proposed

employment with the Debtor (“Employment Contract”) as chief restructuring officer (“CRO”).

The Debtor has attached the Employment Contract as Exhibit A to the application to employ me

in this case. The Employment Contract is not effective until approved by this Court.

        3.       Materials Reviewed Regarding Possible Connections. As part of my conflicts

review, I received from the Debtor a list of creditors and have reviewed the list of creditors in

this case for potential conflicts.

        4.       Determination of Connections with Parties in Interest. Based on my review, I

have identified no connections between the Debtor and other parties in interest in the Debtor’s

case. Insofar as I have been able to determine, I do not currently represent any party in interest

in any matter related to the Debtor. All representations disclosed above are representation of

creditors in matters not related to the Debtor or its business.

        5.       United States Trustee. Insofar as I am aware, I have no connections with the

office of the United States Trustee or its staff which prevent my employment as CRO for the

Debtor.

        6.       Equity Security Holder Status. I am and have not been an equity security holder

of the Debtor.
                                                  2
SLC_4302925.2
  Case 19-23840        Doc 17     Filed 05/31/19 Entered 05/31/19 21:12:40              Desc Main
                                    Document     Page 3 of 4




        7.      Insider Status. I am not and have not been an insider of the Debtor. I am and

have not been an officer or director of the Debtor, person in control of the Debtor, in a

partnership in which the Debtor is a general partner, or relative of a member, manager, or person

in control of the Debtor.

        8.      Materially Adverse Interest Status. I do not have an interest materially adverse to

the interest of the Debtor’s estate or of any class of creditors or equity security holders, by reason

of any direct or indirect relationship to, connection with, or interest in, the Debtor or for any

other reason.

        9.      Section 327(a) Status. I do not hold or represent an interest adverse to the estate

of the Debtor and am a disinterested person, all within the meaning of 11 U.S.C. § 327(a), and

the my proposed employment, to the best of my knowledge, is proper under 11 U.S.C. §§ 327(a),

(c) and 1107(b).

        10.     Rule 5002 Status. I have no disqualifying connections within the meaning of

Bankruptcy Rule 5002, which provides that a bankruptcy judge may not approve the

employment of a person pursuant to section 327 if that person is or has been so connected with

such judge as to render the employment improper.

        11.     Rule 2016(b) Information. Prior to the petition date in the Debtor’s case, I

received cash totaling $30,000. I hold the retainer as security for payment under the

Employment Contract in this reorganization case, subject to application and allowance of

payment under applicable bankruptcy law. I agree to be paid by the hour and will be bill on an




                                                  3
SLC_4302925.2
Case 19-23840   Doc 17   Filed 05/31/19 Entered 05/31/19 21:12:40   Desc Main
                           Document     Page 4 of 4
